MEMORANDUM DECISION
                                                                         FILED
Pursuant to Ind. Appellate Rule 65(D), this                         Aug 07 2019, 9:00 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                       CLERK
                                                                     Indiana Supreme Court
purpose of establishing the defense of res judicata,                    Court of Appeals
                                                                          and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Rory Gallagher                                         Curtis T. Hill, Jr.
Marion County Public Defender                          Attorney General of Indiana
Indianapolis, Indiana                                  Sierra A. Murray
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Mingo Thames,                                              August 7, 2019
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           19A-CR-340
        v.                                                 Appeal from the Marion Superior
                                                           Court
State of Indiana,                                          The Hon. Sheila A. Carlisle,
Appellee-Plaintiff.                                        Judge
                                                           Trial Court Cause No.
                                                           49G03-1705-MR-16589



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-340 | August 7, 2019                Page 1 of 9
                                          Case Summary
[1]   In April of 2017, Maurice Turentine agreed to purchase drugs from Darrell

      Miller and James Clark at Clark’s Indianapolis home. When Turentine arrived

      with another man, Darrell’s wife Sarah was also in the house. A gunfight broke

      out, leaving Turentine wounded and Darrell and Clark dead. Eight days later,

      Sarah, who had known Turentine prior to the gunfight, was searching the

      internet in an attempt to identify Turentine’s then-unknown accomplice and

      eventually identified him as Mingo Thames. A jury found Thames guilty of

      two counts of murder, and the trial court sentenced him to an aggregate term of

      110 years of incarceration. Thames contends that the State failed to produce

      enough credible evidence to support his convictions and that the trial court

      abused its discretion in admitting certain evidence. Because we disagree with

      both contentions, we affirm.


                            Facts and Procedural History
[2]   At approximately 2:00 p.m. on April 20, 2017, Sarah met her husband Darrell

      at the Indianapolis home of Clark. At approximately 2:30 p.m., Sarah and

      Darrell consumed less than half a gram of methamphetamine, an amount that

      did not get Sarah high due to the tolerance she had to it. Some four hours later,

      Clark told Sarah that he was interested in selling some drugs and asked her if

      she knew anyone who would be interested in buying. Sarah made some

      inquiries, and Maurice Turentine responded that he would “take a couple

      grams” of methamphetamine. Tr. Vol. II p. 44.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-340 | August 7, 2019   Page 2 of 9
[3]   At approximately 10:15 p.m., Turentine and Thames arrived at the house, and

      they, Clark, and Darrell went into the kitchen to complete the drug sale while

      Sarah stayed in the adjacent dining room. Sarah soon walked over so that she

      could overhear the conversation in the kitchen. When Turentine asked Clark if

      he could obtain a large quantity of drugs for him, Clark replied that he could if

      he were given advance notice. Clark also indicated that Turentine would have

      to go through Clark and Darrell in order the purchase the large amount.

[4]   At this point, Turentine gave Thames a “weird” look, as if to say, “it’s time

      now” or “‘Okay. Let’s go.’” Tr. Vol. II p. 51. Thames reached into the front

      of his pants, Sarah heard Darrell say Clark’s nickname three times, and gunfire

      commenced. Darrell told Sarah to run, and she did, hiding behind a door in

      another room. Sarah heard what she estimated to be between five and fifteen

      shots. After the firing ended, Sarah heard the front door open, heard Turentine

      say that he had been shot, and saw a gold or tan extended-cab pickup truck

      drive away. Clark was on the living room floor, soon to expire from shots to

      the chest and arm. Darrell was in the basement at the bottom of the stairs, with

      fatal gunshots wounds to his lower extremities and genitalia.

[5]   Indianapolis Metropolitan Police Detective Brian Schemenaur interviewed

      Sarah soon after the shooting, and she described Turentine’s accomplice, with

      whom she had not been previously acquainted, as “a black male, between five

      foot five and five foot seven, skinny, 40’s years of age, light skinned, fade hair,

      longer on the top, shorter on the sides [and] [m]aybe with a gold tooth.” Tr.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-340 | August 7, 2019   Page 3 of 9
      Vol. II pp. 203–04. Police responding to the scene indicated that Sarah did not

      seem intoxicated or on drugs.

[6]   On April 28, 2017, Sarah was searching through the Facebook friends of

      Turentine’s nephew when she came upon a photograph of a man on a horse

      that she recognized from his other profile photographs as Turentine’s

      accomplice, who turned out to be Thames. Sarah contacted Detective

      Schemenaur with her discovery, and Sarah later selected Thames from a photo

      array. Police discovered an address at which they believed Thames was

      residing with his wife and investigated. At the address, police discovered a

      2002 Dodge Ram pickup truck that was registered to Turentine in the garage.

      Turentine’s blood was found on the truck’s tailgate, and Thames’s fingerprints

      were found on the hood.

[7]   On May 5, 2017, the State charged Thames with two counts of murder and

      Leve 5 felony carrying a handgun without a license. On August 7, 2018, the

      State added an allegation that Thames was a habitual offender. On September

      27, 2017, Thames was with a group called Imperial Valley Ministries in El

      Paso, Texas, when he was apprehended in possession of false identification. At

      the time, Thames was “five foot seven, 150 pounds[,] light skinned[, had a]

      faded haircut, and was 48 years of age.” Tr. Vol. II p. 204.

[8]   Thames’s jury trial began on December 10, 2018. Sarah testified that when she

      first saw Thames’s photograph on Facebook, she did not believe him to be

      Turentine’s accomplice, but that she heard Clark’s voice in her head, telling her

      to look at more of the man’s photographs. Sarah, however, acknowledged that


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-340 | August 7, 2019   Page 4 of 9
       Clark could not have actually been speaking to her. On redirect, Sarah also

       indicated that she had had a feeling upon seeing the photograph of Thames on a

       horse that caused her to look further, a feeling that “may have included a

       feeling that [she was] hearing [Clark.]” Tr. Vol. II p. 105. Detective

       Schemenaur testified, inter alia, that he had done internet research on Imperial

       Valley Ministries and had determined that it was a homeless-outreach ministry.

       The jury found Thames guilty of two counts of murder; the State dropped the

       habitual-offender allegation; and, on January 14, 2019, the trial court sentenced

       Thames to 110 years of incarceration.


                                  Discussion and Decision
                                I. Sufficiency of the Evidence
[9]    When reviewing the sufficiency of the evidence, we neither reweigh the

       evidence nor resolve questions of credibility. Jordan v. State, 656 N.E.2d 816,

       817 (Ind. 1995). We look only to the evidence of probative value and the

       reasonable inferences to be drawn therefrom which support the verdict. Id. If

       there is evidence of probative value from which a reasonable trier of fact could

       conclude that the defendant was guilty beyond a reasonable doubt, we will

       affirm the conviction. Spangler v. State, 607 N.E.2d 720, 724 (Ind. 1993).

[10]   Thames contends only that his conviction must be reversed by operation of the

       incredible dubiosity rule, i.e., that the State’s evidence of his identity simply

       cannot be believed by a reasonable person. Specifically, Thames contends that

       Sarah’s identification of him as Turentine’s accomplice was the result of an



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-340 | August 7, 2019   Page 5 of 9
       auditory hallucination caused by chronic drug use and simply cannot be

       believed.

               Within the narrow limits of the “incredible dubiosity” rule, a court
               may impinge upon a jury’s function to judge the credibility of a
               witness. If a sole witness presents inherently improbable
               testimony and there is a complete lack of circumstantial evidence,
               a defendant’s conviction may be reversed. This is appropriate only
               where the court has confronted inherently improbable testimony
               or coerced, equivocal, wholly uncorroborated testimony of
               incredible dubiosity. Application of this rule is rare and the
               standard to be applied is whether the testimony is so incredibly
               dubious or inherently improbable that no reasonable person could
               believe it.
       Love v. State, 761 N.E.2d 806, 810 (Ind. 2002) (citations omitted).


[11]   The incredible dubiosity rule does not apply in this case, as the record contains

       ample evidence to corroborate Sarah’s identification of Thames as Turentine’s

       accomplice. First, Sarah’s description of Thames’s appearance closely matches

       his actual appearance when he was arrested. As mentioned, soon after the

       shootings, Sarah described Turentine’s accomplice as “a black male, between

       five foot five and five foot seven, skinny, 40’s years of age, light skinned, fade

       hair, longer on the top, shorter on the sides [and] [m]aybe with a gold tooth.”

       Tr. Vol. II pp. 203–04. When apprehended a few months later, Thames was

       “five foot seven, 150 pounds[,] light skinned[, had a] faded haircut, and was 48

       years of age.” Tr. Vol. II p. 204. Second, there is substantial evidence tying

       Thames and Turentine to what one may reasonably infer was the getaway

       vehicle. The truck found in Thames’s garage was consistent with Sarah’s

       description of the getaway vehicle, was registered to Turentine, and yielded


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-340 | August 7, 2019   Page 6 of 9
       Turentine’s blood and Thames’s fingerprints when examined. In short, the

       truck ties Thames and Turentine to each other and ties both to the shootout.

       Finally, the fact that Thames was found in Texas with false identification is

       further circumstantial evidence of his guilt. It is well-settled that “[f]light and

       related conduct may be considered by a jury in determining a defendant’s

       guilt.” Dill v. State, 741 N.E.2d 1230, 1232 (Ind. 2001).

[12]   In any event, the record does not establish that Sarah’s testimony is inherently

       incredible. Thames claims that Sarah’s testimony about hearing Clark’s voice

       clearly indicates that she was experiencing a drug-induced auditory

       hallucination at the time. This claim, however, is nothing more than

       speculation, supported by no evidence in the record. Moreover, Sarah

       acknowledged that Clark could not have actually been speaking to her and that

       the feeling that caused her to investigate Thames’s Facebook page further “may

       have included a feeling that [she was] hearing [Clark.]” Tr. Vol. II p. 105. A

       reasonable interpretation of Sarah’s testimony—one which the jury was free to

       make—is that she did not actually believe she was hearing Clark’s voice.

       Because Sarah’s identification of Thames as Turentine’s accomplice was

       corroborated by ample evidence in the record and was not inherently incredible,

       the incredible dubiosity doctrine does not help Thames.

                      II. Whether the Trial Court Abused its
                     Discretion in Admitting Certain Evidence
[13]   Thames contends that the trial court abused its discretion in admitting

       Detective Schemenaur’s testimony that his internet research had revealed that


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-340 | August 7, 2019   Page 7 of 9
       Imperial Valley Ministries was a homeless-outreach ministry was inadmissible

       hearsay. A trial court’s ruling on the admission or exclusion of evidence is

       reviewed for an abuse of discretion that results in prejudicial error. Williams v.

       State, 43 N.E.3d 578 (Ind. 2015). A trial court’s evidentiary decision will be

       reversed for an abuse of discretion only where the court’s decision is clearly

       against the logic and effect of the facts and circumstances, or when the court

       misinterprets the law. Id.


[14]   Thames did not object to the evidence in question on the ground of hearsay and

       so has waived it for appellate review. As such, he would have to establish that

       the trial court committed fundamental error in admitting the evidence to obtain

       relief. “The fundamental error exception is ‘extremely narrow, and applies only

       when the error constitutes a blatant violation of basic principles, the harm or

       potential for harm is substantial, and the resulting error denies the defendant

       fundamental due process.’” Delarosa v. State, 938 N.E.2d 690, 694 (Ind. 2010)

       (quoting Matthews v. State, 849 N.E.2d 578, 587 (Ind. 2006)). To be

       fundamental, the error “must either ‘make a fair trial impossible’ or constitute

       ‘clearly blatant violations of basic and elementary principles of due process.’”

       Id. (quoting Clark v. State, 915 N.E.2d 126, 131 (Ind. 2009)). The exception

       applies “only in ‘egregious circumstances.’” Id. at 694–95 (quoting Brown v.

       State, 799 N.E.2d 1064, 1068 (Ind. 2003)).


[15]   Even if we assume, arguendo, that the trial court abused its discretion in some

       way by admitting evidence that Imperial Valley Ministries is a homeless-

       outreach ministry, any such error could only be considered harmless. When a

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-340 | August 7, 2019   Page 8 of 9
       trial court erroneously excludes or admits evidence, if its “probable impact on

       the [factfinder], in light of all the evidence in the case, is sufficiently minor so as

       not to affect the substantial rights of the parties,” the error is harmless. Daniels

       v. State, 683 N.E.2d 557, 559 (Ind. 1997) (citing Schwestak v. State, 674 N.E.2d
962 (Ind. 1996)). Thames does not claim, much less establish, that the

       testimony in question prejudiced him, much less rise to level of making a fair

       trial possible. Indeed, even if Thames had argued that he was prejudiced, we

       fail to see how the jury knowing that Imperial Valley Ministries worked with

       the homeless could have harmed him in any way. Thames has failed to

       establish harmful error, much less fundamental error.

[16]   We affirm the judgment of the trial court.

       Vaidik, C.J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-340 | August 7, 2019   Page 9 of 9